UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

IAN BURKE,

                                      Plaintiff,
       vs.                                                           5:17-CV-157
                                                                     (MAD/DEP)
THE BOARD OF EDUCATION OF THE AUBURN
ENLARGED CITY SCHOOL DISTRICT,

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

O'HARA, O'CONNELL & CIOTOLI                          STEPHEN CIOTOLI, ESQ.
7207 East Genesee Street
Fayetteville, New York 13066
Attorney for Plaintiff

FERRARA FIORENZA PC                                  JEFFREY M. LEWIS, ESQ.
5010 Campuswood Drive
East Syracuse, New York 13057
Attorney for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Plaintiff commenced this action on February 13, 2017, asserting claims pursuant to 42

U.S.C. § 1983 and New York Executive Law § 296, arising out of his termination from his

tenured teaching position at the Auburn Enlarged City School District. The complaint alleges that

by failing to provide Plaintiff a meaningful hearing prior to his termination, Defendant deprived

him of a protected property interest without due process of law. Plaintiff also alleges that

Defendant unlawfully abrogated Plaintiff's protected liberty interest in his good name and

reputation without due process of law. Finally, Plaintiff alleges under New York and Federal law
that Defendant's actions were based on impermissible discrimination and retaliation related to his

disability.

        Currently pending before the Court is Defendant's motion for summary judgment, which

Plaintiff has opposed. See Dkt. No. 19 & 20. For the following reasons, Defendant's motion is

granted.

                                       II. BACKGROUND

        Plaintiff began his employment as a tenured teacher in the Auburn Enlarged City School

District on September 1, 2006. Dkt. No. 19-1 at ¶ 4. On or about December 18, 2012, the

District placed Plaintiff on paid administrative leave to investigate an incident where a student

alleged that Plaintiff referenced the "castration" of another student with an X-ACTO knife during

one of Plaintiff's classes. See Dkt. No. 20-11 at ¶ 5.1 Approximately two days later, on December

20, 2012, the School District received an application from Plaintiff for paid leave pursuant to the

Family Medical Leave Act, which was approved and set to expire in March 2013. See Dkt. No.

19-1 at ¶ 6. On March 6, 2013, the School District requested an examination in accordance with

New York Education Law § 913 to evaluate Plaintiff's fitness to return to duty, which Plaintiff

complied with. See id. at ¶ 7. This evaluation recommended in part that "[p]robably [Plaintiff]




        1
          Plaintiff denies this fact in his response, because this investigation was "based only on
the report of one student." This response, however, does nothing to refute the facts as stated by
Defendant. Dkt. No. 20-11 at ¶ 5; Dkt. No. 19-1 at ¶ 5. The Court also notes at this juncture that
Plaintiff cites multiple times to the Complaint as support for assertions that are outside his
personal knowledge and otherwise unsupported by citations to the record. The Court considers
these assertions unsupported and does not rely on them in this decision. See Lightfoot v. Union
Carbide Corp., 110 F.3d 898, 907 (2d Cir. 1997) ("Although the mere allegation of the existence
of [a fact] would be sufficient to withstand a challenge for failure to state a claim, something
more is required to avoid summary judgment [, which] is designed to pierce the pleadings [and]
flush out those cases that are predestined to result in a directed verdict").
                                                 2
may have to give rest to brain and gradually increase working hours - to [follow-up] with

[Plaintiff's doctor] . . . ." Id. at ¶ 8.

        About two months later, on May 15, 2013, Jeffrey Pirozzolo, the then-District Assistant

Superintendent of Personnel, sent a letter to Plaintiff directing that Plaintiff contact him about the

status of Plaintiff's leave of absence, and requesting updated medical documentation concerning

Plaintiff's medical condition. Dkt. No. 19-1 at ¶ 9. This letter also referenced a voicemail left

with Plaintiff on May 10, 2013, also concerning updated medical documentation. Id.

Subsequently, in a letter dated May 29, 2013, Pirozzolo informed Plaintiff that the Board had met

on May 14, 2013, and had approved his leave of absence "until released by your physician." Dkt.

No. 20-11 at ¶ 10. Two days later, Pirozzolo sent a letter providing "reasonable assurance" to

Plaintiff that he would perform services for the School District in the capacity of a technology

teacher for the 2013-2014 school year. Id.

        Plaintiff was then directed, by letter dated June 14, 2013, to attend a meeting with the

School District on June 21, 2013, regarding Plaintiff's leave of absence, health insurance, and

employment status. Dkt. No. 19-1 at ¶ 10. At this meeting, Plaintiff was again directed to

provide updated medical documentation verifying that he was fit to return to duty. Id. at ¶ 11. On

July 19, 2013, the School District sent another letter to Plaintiff, advising him that he must

provide the District with medical documentation from his physician that he was "physically and

mentally capable of returning to work" and that if he failed to do so, he will be considered to have

abandoned his position, which might subject him to termination of his employment. Id. at ¶ 12.

Plaintiff did not provide the requested updated medical documentation before the start of the




                                                  3
2013-2014 school year, and did not report to work. Id. at ¶ 13.2 The School District then sent a

letter on September 9, 2013, advising Plaintiff that it was recommending to Defendant (the Board

of Education) that Plaintiff be terminated for abandonment of his position. Id. at ¶ 14. On

September 10, 2013, Defendant terminated Plaintiff's employment with the School District during

a public meeting. Id. at ¶ 15. The School District sent Plaintiff a letter detailing this decision on

September 16, 2013. Id. at ¶ 16. Plaintiff, however, did not receive either of the letters mailed in

September, and was not present for the September 10, 2013 meeting. Dkt. No. 20-11 at ¶ 14.

Plaintiff remained in communication with the Teacher's Association concerning his job

throughout the 2013-2014 school year. Dkt. No. 20-11 at ¶ 13.

                                         III. DISCUSSION

A.     Standard of Review

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and citation omitted). Moreover, it is well-settled that a party opposing a motion

for summary judgment may not simply rely on the assertions in its pleading. See Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).



       2
           Plaintiff denied this statement of fact, citing to several medical records and letters from
his doctor. See Dkt. No. 20-11 at ¶ 13. However, nearly all of these exhibits are dated before the
March 6, 2013, the date of the examination ordered by the School District, and thus are not
relevant to the School District's subsequent requests for updated medical records starting in May
2013. See Dkt. Nos. 1-2, 1-5, 1-6, 1-7. While there is one treatment note from October 2, 2014,
it too is irrelevant because it is unrelated to the time period at issue. See Dkt. No. 1-7 at 6.
                                                  4
       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the

assertions in the motion for summary judgment "would derogate the truth-finding functions of the

judicial process by substituting convenience for facts").

B.     New York Executive Law § 296 Claims

       Plaintiff's fourth and fifth causes of action for workplace discrimination and retaliation

were brought under New York Executive Law § 296. In his Memorandum of Law in Opposition

to Defendant's Motion for Summary Judgment Plaintiff, indicates that he is withdrawing these

claims. See Dkt. No. 20 at 8. Accordingly, Defendant's motion for summary judgment as to

Plaintiff's claims brought under New York Executive Law § 296 is granted.

C.     Statute of Limitations for § 1983 Claims

       Defendant moves for summary judgment on the ground that Plaintiff's first, second, and

third causes of action brought under 42 U.S.C. § 1983 are time barred. Claims under § 1983 are

governed by the three-year statute of limitations for personal injury actions under New York State

law. See Wallace v. Kato, 549 U.S. 384, 387 (2007); Shomo v. City of New York, 579 F.3d 176,

181 (2d Cir. 2009) (citation omitted). While state law determines the statute of limitations,

"'[f]ederal law determines when a section 1983 cause of action accrues, and we have ruled that

accrual occurs when the plaintiff knows or has reason to know of the injury which is the basis of

                                                  5
his action.'" Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir. 2013) (quoting Pearl v. City of Long

Beach, 296 F.3d 76, 80 (2d Cir. 2002)). When determining the timing of accrual in

discrimination claims, "the proper focus is on the time of the discriminatory act, not the point at

which the consequences of the act become painful." Chardon v. Fernandez, 454 U.S. 6, 8 (1981)

(emphasis in original). Therefore, "'the timeliness of a discrimination claim is measured from the

date the claimant receives notice of the allegedly discriminatory decision.'" Morse v. Univ. of

Vermont, 973 F.2d 122, 125 (2d Cir. 1992) (quoting O'Malley v. GTE Serv. Corp., 758 F.2d 818,

820 (2d Cir. 1985)).

       Defendant asserts that Plaintiff had notice of his termination at the very latest by

December 2013, which is when the district received notice that Plaintiff applied for

unemployment insurance benefits. Plaintiff, on the other hand, asserts that notice should be

measured from Spring 2014, when the President of the District's Teacher's Union ceased

communication with Plaintiff concerning his efforts to return to his position. However, Plaintiff

does not dispute that he applied for unemployment insurance benefits during or before December

2013, and has not provided any cognizable reason for why he would be applying for

unemployment insurance benefits without at least some knowledge of his termination. Notice

"does not require the plaintiff's awareness of all consequences of an action, but only knowledge

'that he is suffering from a wrong for which damages may be recovered in a civil action.'" Kneitel

v. Silvery, No. 15CV6811, 2018 WL 526486, *3 (E.D.N.Y. Jan. 22, 2018) (quoting Lawson v.

Rochester City Sch. Dist., 446 Fed. Appx. 327, 329 (2d Cir. 2011)). For those reasons, the Court

finds that Plaintiff had notice of his termination by December 2013. Therefore, absent tolling, the

statute of limitations for Plaintiff's § 1983 claims expired in December 2016; and, because

Plaintiff did not commence this action until February 13, 2017, these claims are untimely.

                                                  6
D.     Tolling

       Plaintiff contends that the statute of limitations was tolled from late 2013 through the

beginning of 2014 under C.P.L.R. § 208 because he was suffering from a qualifying disability.

See Dkt. No. 20 at 19-20.

       Tolling of the statute of limitations for § 1983 claims is governed by the state's tolling

rules. See Wallace, 549 U.S. at 394. Specifically, C.P.L.R. § 208 allows the statute of limitations

to be tolled where "a person entitled to commence an action is under a disability because of

infancy or insanity at the time the cause of action accrues." N.Y. C.P.L.R. § 208 (McKinney

2018). New York construes "insanity" narrowly, extending the toll "to only those individuals

who are unable to protect their legal rights because of an over-all inability to function in society."

McCarthy v. Volkswagen of Am., Inc., 55 N.Y.2d 543, 548 (1982); see also La Russo v. St.

George's Univ. Sch. of Med., 747 F.3d 90, 99 (2d Cir. 2014). "Courts have noted that the statute

'speaks in terms of insanity, not merely mental illness,' and 'apathy, depression, posttraumatic

neurosis, psychological trauma and repression therefrom or mental illness alone have been held to

be insufficient to invoke the [insanity] toll.'" La Russo, 747 F.3d at 99 (citations omitted).

       Plaintiff asserts that starting in 2013, the serious mental condition resulting from his

accident and the adverse treatment by the School District rendered him insane within the meaning

of C.P.L.R. § 208. To support these findings, Plaintiff claims that he received a diagnosis of

traumatic brain injury after his accident; that his parents were granted Power of Attorney over his

assets; that he received assistance from his family in paying bills, providing food, and other daily

hygienic tasks; that he was admitted into a psychiatric unit in May 2014 for his own safety; and

that he experienced severe suicidal thoughts and debilitating depression. See Dkt. No. 20-11 at ¶

23. Defendant responds by asserting, inter alia, that during the relevant time period Plaintiff

                                                  7
attended meetings with representatives of the Auburn Teachers Association; applied for

unemployment insurance benefits; opened a checking account; filled out paperwork seeking

assistance under the Home Energy Assistance Program; competed in and won two motorcycle

drag races; applied for six jobs; and executed a contract to sell his house. See Dkt. No. 19-1 at ¶

24-37. Plaintiff has either admitted all of these facts, or failed to provide a citation to evidence in

the record that supports his denial.

       Even resolving all ambiguities and drawing all reasonable inferences in Plaintiff's favor,

the Court finds that he was not insane within the meaning of § 208. Plaintiff has not

demonstrated that he had "an over-all inability to function in society," especially in light of the

undisputed evidence submitted by Defendant. McCarthy, 55 N.Y.2d at 548. In particular, the

Court notes Plaintiff's application for unemployment insurance benefits, his repeated

communications with the School District's Teacher's Union, and his execution of a contract to sell

his house as evidence of his ability to protect his legal rights, notwithstanding the seriousness of

his traumatic brain injury and the resulting difficulty in functioning. See Shonowsky v. City of

Norwich, No. 3:10-CV-0745, 2011 WL 4344028, *7 (N.D.N.Y. Apr. 18, 2011), report and

recommendation adopted, 2011 WL 4344039 (N.D.N.Y. Sept. 14, 2011) ("One factor that the

courts have found significant when addressing the applicability of tolling under section 208 is

whether, and if so to what extent, a plaintiff has taken measures to protect his or her rights during

the period at issue"). As to Plaintiff's psychiatric commitment, the Court notes that Plaintiff was

admitted on May 2, 2014, to the inpatient psychiatric unit at Upstate University Hospital. See

Dkt. No. 20-4 at 13-14. On May 5, 2014, Plaintiff was discharged at his own request. See id.

This, without more, is insufficient to establish insanity within the meaning of § 208. See Joseph




                                                   8
S. v. Hogan, 561 F. Supp. 2d 280, 315 (E.D.N.Y. 2008) ("New York law does not unequivocally

apply a per se toll for psychiatric hospitalization").

       As Defendant notes, in Plaintiff's unemployment insurance application, Plaintiff stated

that he was able to start working immediately. See Dkt. No. 19-1 at ¶ 32. Further, between the

Spring of 2014 and the Fall of 2016, Plaintiff applied for at least six jobs. See id. at ¶ 35.

Although the Court does not doubt that Plaintiff was suffering from significant mental and

physical impairments, the record before the Court clearly demonstrates that Plaintiff was not

continuously unable to function in society as required to support the invocation C.P.L.R. § 208.

See LaRusso, 936 F. Supp. 2d at 298-99 (citations omitted); see also Callahan v. Image Bank, 184

F. Supp. 2d 362, 363-64 (S.D.N.Y. 2002) (holding that allegations that the plaintiff was "unable

to work or care for herself," "unable to leave her home unescorted," "experienced severe side

effects from medication and black-outs ... experienced a period of hospitalization ... arising from [

] depression," and suffered "from suicidal ideation" were insufficient to satisfy the standard for

tolling under C.P.L.R. § 208).

       Based on the foregoing, the Court finds that Defendant is entitled to summary judgment as

to Plaintiff's claims brought pursuant to 42 U.S.C. § 1983.

                                         IV. CONCLUSION

       After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant's motion for summary judgment (Dkt. No. 19) is GRANTED in

its entirety; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules; and the Court further

                                                   9
        ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case.

IT IS SO ORDERED.

Dated: November 7, 2018
       Albany, New York




                                               10
